





RELEASE

And

SETTLEMENT AGREEMENT




This Release and Settlement Agreement (this “Agreement”), by and among Reflect
Scientific, Inc., a Utah corporation (the “Company”) and Enable Opportunity
Partners, LP (“Enable”), is entered into on this 17th day of August, 2010 (the
“Effective Date”).




RECITALS:




WHEREAS, on June 29, 2007, the Company and Enable entered into a Securities
Purchase Agreement (“Purchase Agreement”), along with related 12% Senior
Convertible Debentures Agreement (“Debenture”), Series A/B Common Stock Purchase
Warrants (“Warrants”), Registration Rights Agreement (“Registration Rights
Agreement”), Escrow Agreement and Disclosure Schedules (collectively, the
“Transactional Documents”).  Pursuant to the Transaction Documents, Enable
purchased the Debenture with a principal amount of two hundred sixty two
thousand five hundred dollars ($262,500) and a maturity date of June 29, 2009
(“Maturity Date”); and




WHEREAS, the Company was unable to pay the outstanding principal amount of the
Debenture in accordance with its terms on the Maturity Date; and




WHEREAS,  the Company and Enable wish to agree upon terms of partial payment and
partial conversion of the Debenture and Warrants, the termination of certain
Transaction Documents, and the release of any and all claims that the parties
may have arising from the Transaction Documents as set forth herein.




AGREEMENT:




NOW, THEREFORE, in consideration of the mutual covenants of the parties, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:




1.

Recitals.  The above recitals are true and correct and are incorporated herein,
in their entirety, by this reference.




2.

Payment and Settlement of the Debenture.  The Company and Enable hereby agree to
the following payment of the Debenture.  On the Closing Date (as defined below)
of this Agreement, the Company will pay Enable forty five thousand dollars
($45,000) and one hundred eighty thousand (180,000) shares of the Company’s
restricted common stock, $0.01 par value per share (“Common Stock”).  Upon the
payment by the Company as set forth in this Section 2, the Debenture shall be
deemed paid in full, cancelled and of no further force and effect and the
Outstanding Obligation shall be paid in full and other penalties, interest or
claims, whether known or unknown, arising out of the Debenture or Transaction
Documents shall be deemed released and all Warrants shall be cancelled and
voided.








- 1 -







--------------------------------------------------------------------------------







3.

Termination of Certain Agreements.  Pursuant to the terms and conditions of this
Agreement, the Company and Enable hereby agree that the agreements set forth
below shall be terminated by mutual consent of the parties thereto and shall be
of no further force or effect as of the Closing Date.  The agreements set forth
below and any and all claims, whether known or unknown, penalties, liquidated
damages or other obligations in connection with such agreements shall be deemed
settled pursuant to the terms of this Agreement.




a)

Registration Rights Agreement;

b)

Debenture;

c)

Warrants; and

d)

Purchase Agreement.




4.

Condition Precedent.  As a condition to the closing of this Agreement, the
Company shall make an offering and sale of securities of the Company with
aggregate proceeds to the Company of at least $300,000 (such sale with aggregate
proceeds of at least $300,000, the “Raise”).  The Company shall provide
immediate notice to Enable of the closing of the Raise.  For purposes of this
Agreement, “Closing Date” means the date on which the Company closes the Raise.




5.     

Mutual Releases.  




(a)

Release by the Company.  In consideration of the mutual covenants and
undertakings set forth herein, the Company, and each of its respective
subsidiaries, successors, affiliates, predecessors, assigns, agents, advisors,
employees, legal representatives, partners and all persons acting by, through or
under the Company (hereafter referred to in this subpart as “Company Releasors”)
hereby release and forever discharge Enable, and each of its respective
subsidiaries, successors, affiliates, predecessors, assigns, agents, advisors,
officers, directors, employees, legal representatives, partners and all persons
acting by, through or under Enable (hereafter referred to in this subpart as
“Enable Releasees”), of and from all obligations, actions, causes, causes of
action, claims at law or in equity, suits, debts, liens, encumbrances,
contracts, agreements, promises, liabilities, demands, damages, liquidating
damages, penalties, losses, costs or expenses of any nature whatsoever, known or
unknown, fixed or contingent, which Company Releasors now have against Enable
Releasees that arise under the Debenture and the Transactional Documents.




(b)

Release by Enable.  In consideration of the mutual covenants and undertakings
set forth herein, Enable, and each of its subsidiaries, successors, affiliates,
predecessors, assigns, agents, advisors, officers, directors, employees, legal
representatives, partners and all persons acting by, through or under Enable
(hereafter referred to in this subpart as “Enable Releasors”) hereby release and
forever discharge the Company, and each of their respective subsidiaries,
successors, affiliates, predecessors, assigns, agents, advisors, employees,
legal representatives, partners and all persons acting by, through or under the
Company (hereafter referred to in this subpart as “Company Releasees”) of and
from all obligations, actions, causes, causes of action, claims at law or in
equity, suits, debts, liens, encumbrances, contracts, agreements, promises,
liabilities, demands, damages, liquidating damages, penalties, losses, costs or
expenses of any nature whatsoever, known or unknown, fixed or





- 2 -







--------------------------------------------------------------------------------







contingent, which Enable Releasors now have against Company Releasees that arise
under the Debenture and the Transactional Documents.  

6.

Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.




7.

Further Amendments.  All provisions in the Transaction Documents in conflict
with this Agreement shall be and hereby are changed to conform to this
Agreement.




8.

Authority.  The parties hereto warrant that they have the full power and
authority to execute and deliver this Agreement and to perform the obligations
hereunder.




9.

Assignment.  Neither this Agreement nor any right, obligation or interest
hereunder or under the Debenture or other Transactional Documents shall be
assignable, transferable or otherwise alienable by the Company or the Subsidiary
except with the prior written consent of Enable.  This Agreement and Enable’s
rights under the Debenture or other Transactional Documents, and any and all
rights, obligations or interests therein, may be transferred or assigned by
Enable in its discretion. Subject to the foregoing, this Agreement shall be
binding upon the parties hereto and their respective successors and permitted
assigns.




10.

Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by each of the parties hereto.  No waiver by any party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other parties shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by any party that is not set forth in this
Agreement.




11.

Severance and Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.




12.

Counterparts; Telecopied Signatures.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.  Any signature delivered
by a party by facsimile transmission shall be deemed to be an original signature
hereto.




13.

Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof, supersedes any prior
agreement by and among the parties, and may not be changed or terminated orally.
 No change, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party to be bound.




14.

Negotiated Agreement.  This Agreement has been negotiated and shall not be
construed against the party responsible for drafting all or parts of this
Agreement.








- 3 -







--------------------------------------------------------------------------------







15.

Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Utah.   

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers, hereunto duly authorized, as of the date hereof.







REFLECT SCIENTIFIC, INC.,

a Utah corporation







By:

/s/Kim Boyce

Kim Boyce, CEO







ENABLE OPPORTUNITY PARTNERS, LP







By:

/s/Mitch Levine

Name:

Mitch Levin

Title:

CEO

 





- 4 -





